
	
		I
		111th CONGRESS
		1st Session
		H. R. 3916
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Ms. Schwartz (for
			 herself and Mr. Doyle) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to permanently extend and modify the section 45 credit for refined coal from
		  steel industry fuel, and for other purposes.
	
	
		1.Permanent extension and
			 modification of Section 45 credit for refined coal from steel industry
			 fuel
			(a)Credit
			 period
				(1)In
			 generalSubclause (II) of section 45(e)(8)(D)(ii) of the Internal
			 Revenue Code of 1986 (relating to modifications) is amended to read as
			 follows:
					
						(II)Credit periodIn
				lieu of the 10-year period referred to in clauses (i) and (ii)(II) of
				subparagraph (A), the credit period shall be the period beginning on the date
				that the facility first produces steel industry fuel that is sold to an
				unrelated person after the date of the enactment of this
				subclause.
						.
				(2)Conforming
			 amendmentSection 45(e)(8)(D) of such Code is amended by striking
			 clause (iii) and by redesignating clause (iv) as clause (iii).
				(b)Extension of
			 placed-In-Service dateSubparagraph (A) of section 45(d)(8) of
			 the Internal Revenue Code of 1986 (defining refined coal production facility)
			 is amended—
				(1)by striking
			 (or any modification to a facility), and
				(2)by striking
			 2010 and inserting 2011.
				(c)Clarifications
				(1)Steel industry
			 fuelSubclause (I) of section 45(c)(7)(C)(i) of the Internal
			 Revenue Code of 1986 (defining steel industry fuel) is amended by inserting
			 , a blend of coal and petroleum coke, or other coke feedstock
			 after on coal.
				(2)Ownership
			 interestSection 45(d)(8) of such Code (defining refined coal
			 production facility) is amended by adding at the end the following new flush
			 sentence:
					With respect to a facility producing steel
			 industry fuel, no person (including a ground lessor, customer, supplier, or
			 technology licensor) shall be treated as having an ownership interest in the
			 facility or as otherwise entitled to the credit allowable under subsection (a)
			 with respect to such facility if such person's rent, license fee, or other
			 entitlement to net payments from the owner of such facility is measured by a
			 fixed dollar amount or a fixed amount per ton, or otherwise determined without
			 regard to the profit or loss of such facility..(3)Production and
			 saleSubparagraph (D) of section 45(e)(8) of such Code (relating
			 to special rule for steel industry fuel), as amended by subsection (a)(2), is
			 amended by redesignating clause (iii) as clause (iv) and by inserting after
			 clause (ii) the following new clause:
					
						(iii)Production
				and saleThe owner of a facility producing steel industry fuel
				shall be treated as producing and selling steel industry fuel where that owner
				manufactures such steel industry fuel from coal, a blend of coal and petroleum
				coke, or other coke feedstock to which is has title. The sale of such steel
				industry fuel by the owner of the facility to a person who is not the owner of
				the facility shall not fail to qualify as a sale to an unrelated person solely
				because such purchaser may also be a ground lessor, supplier, or
				customer.
						.
				(d)Specified
			 credit for purposes of alternative minimum tax
			 exclusionSubclause (II) of section 38(c)(4)(B)(iii) of the
			 Internal Revenue Code of 1986 (relating to specified credits) is amended by
			 inserting (in the case of a refined coal production facility producing
			 steel industry fuel, during the credit period set forth in section
			 45(e)(8)(D)(ii)(II)) after service.
			(e)Effective
			 dates
				(1)In
			 generalThe amendments made by subsections (a), (b), and (d)
			 shall take effect on the date of the enactment of this Act.
				(2)ClarificationsThe
			 amendments made by subsection (c) shall take effect as if included in the
			 amendments made by the Energy Improvement and Extension Act of 2008.
				
